DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 CHARLES NATHAN WEIN, as Personal Representative and Heir to the
                ESTATE OF SIDNEY WEIN,
                        Appellant,

                                    v.

        BANK OF NEW YORK MELLON TRUST COMPANY, NA,
       as Trustee for Mortgage Assets Management Series I Trust,
                               Appellee.

                              No. 4D20-2375

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge, Judge; L.T. Case No.
CACE18-13196.

  Samuel D. Lopez of Samuel D. Lopez, P.A., Southwest Ranches, for
appellant.

    Joshua H. Threadcraft of Burr & Forman LLP, Birmingham, Alabama,
for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.w